NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30194

                Plaintiff-Appellee,             D.C. No. 1:97-cr-00045-SPW-5

 v.
                                                MEMORANDUM*
JULIO AQUIL,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Julio Aquil appeals pro se from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Aquil contends that he is eligible for a sentence reduction under Amendment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
599 to the Sentencing Guidelines. We review de novo whether a district court had

authority to modify a sentence under section 3582(c)(2). See United States v.

Leniear, 574 F.3d 668, 672 (9th Cir. 2009). Amendment 599 provides that when a

defendant has been convicted of both a drug trafficking offense and possession of a

firearm in connection with that drug trafficking offense in violation of 18 U.S.C. §

924(c), a district court should not apply a firearm enhancement in calculating the

guideline range applicable to the underlying drug trafficking offense. The record

shows that the sentencing court did not apply a weapons enhancement when

calculating the Guidelines range for Aquil’s drug trafficking offenses.

Accordingly, Amendment 599 did not have the effect of lowering Aquil’s

guideline range, and the district court correctly concluded that he is ineligible for a

sentence reduction. See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a)(2)(B);

Leniear, 574 F.3d at 674.

      AFFIRMED.




                                           2                                    18-30194